Title: Introduction to The New-Year’s Gift, 1741
From: Franklin, Benjamin,Saunders, Richard
To: 


Franklin printed three almanacs for 1741 in addition to Poor Richard’s and John Jerman’s. One was a single sheet, another was A Pocket Almanack ... Fitted to the Use of Pennsylvania, and the neighbouring Provinces, and the third was The New-Year’s Gift. A miniature about three inches by one and printed, like some of the pocket almanacs, in red and black, The New-Year’s Gift contained much of the essential data of the larger pocket almanacs, as well as a characteristic introduction by the famous philomath Richard Saunders.
  
Courteous Reader,
Thou hast here an Almanack so small, as that it may be carried conveniently in a Corner of thy Pocket-Book, and yet contains many useful Things, viz. All the Days observ’d by the Church, Lunations, Moon’s Place, Sun, Moon and Seven Stars Rising and Setting, Length of Days, Eclipses, Fairs, Courts, Births of the Royal Family, &c. The Days of the Month are set down, but the Week Days I tho’t needless; the Weeks being separated by black Lines, and the Days of the Week easily discern’d thereby. It needs little Explanation: ☉ rise 7 16. signifies, The Sun rises 16 minutes after 7. the like of the Moon and Seven Stars. Day inc. 20 m. signifies, the Days are increas’d in length 20 minutes; Day 9 35, means, the Days are 9 hours 35 minutes long, &c. To oblige thee the more, I have omitted all the bad Weather, being Thy Friend
R. S.
